                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SPENCER MARTIN,                                     )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )        Case No. 19-cv-00503-JPG
                                                     )
 DR. SIDDIQUI,                                       )
 NURSE PRACTITIONER                                  )
 ZIMMERMAN and                                       )
 WEXFORD HEALTH SOURCES, INC.,                       )
                                                     )
                Defendants.                          )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff Spencer Martin, an inmate in the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Menard Correctional Center (“Menard”), brings this action for

alleged violations of his constitutional rights by persons acting under the color of state law under

28 U.S.C. § 1983 in connection with alleged deliberate indifference to his medical condition. He

seeks monetary relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                            Complaint



                                                 1
       Plaintiff makes the following allegations in the Complaint (Doc. 1): Plaintiff complained

about ongoing shoulder and neck pain to Dr. Siddiqui, a doctor at Menard, in June 2017. (Id., p.

7). He was prescribed ibuprofen. (Id.). Over the course of several months, he informed Siddiqui

and Nurse Practitioner Zimmerman that he was continuing to have pain, that it was interfering

with his daily activities, and that the ibuprofen was ineffective. (Id.). In June 2018, Siddiqui

prescribed Voltaren, which was similarly ineffective. (Id.). Siddiqui informed him there was

nothing further to be done. (Id.). Additionally, Siddiqui and Zimmerman refused to recommend

him for a front-cuff permit despite his condition. (Id., p. 8).

       Plaintiff later was sent for a series of MRIs by another doctor beginning in October 2018.

(Id.). Both Siddqui and Zimmerman subsequently told Plaintiff he would require surgery, but “still

prescribed nothing for [Plaintiff’s] pain.” (Id., p. 9). On May 4, 2019, Plaintiff was told by

Zimmerman that he was being scheduled for surgery. (Id.).

       Essentially, Plaintiff claims that Siddiqui and Zimmerman delayed effective treatment of

his neck and shoulder pain, persisting with treatments that they knew were ineffective. Plaintiff

further alleges that the delay in treatment was part of a “pattern and practice” of delaying needed

surgeries to Menard inmates in order to “achieve Wexford’s cost cutting measures.” (Id., p. 11).

       Based on the allegations in the Complaint, the Court finds it convenient to organize the pro

se action into a single Count:

       Count 1:        Eighth Amendment claim for deliberate indifference to a serious
                       medical condition against Defendants

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is




                                                  2
mentioned in the First Amended Complaint but not addressed herein is considered dismissed

without prejudice as inadequately pled under Twombly.1

                                                Discussion

                                                 Count 1

          Plaintiff’s first claims fall under the general umbrella of deliberate indifference to a serious

medical need. The Supreme Court has recognized that deliberate indifference to the serious

medical needs of prisoners may constitute cruel and unusual punishment under the Eighth

Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976); Carlson v. Green, 446 U.S. 14 (1980).

To prevail on a claim for deliberate indifference to a serious medical need, there are “two high

hurdles, which every inmate-plaintiff must clear.” Dunigan ex rel. Nyman v. Winnebago Cnty.,

165 F.3d 587, 590 (7th Cir. 1999). First, the plaintiff must demonstrate he suffered from an

objectively serious medical condition. Id. at 591-92. Second, the plaintiff must establish the

individual prison officials were deliberately indifferent to that condition. Id.

          Plaintiff’s medical condition was diagnosed by a physician as requiring surgical treatment

and are therefore sufficiently serious to support a claim. Gutierrez v. Peters, 111 F.3d 1364, 1373

(7th Cir. 1997) (defining serious medical need to include those conditions that have been diagnosed

by a physician as mandating treatment or are so obvious that a lay person would recognize the

need for treatment).

          The fact that Siddiqui and Zimmerman prescribed drugs for Plaintiff’s pain does not in

itself doom Plaintiff’s claim. A medical professional's actions may reflect deliberate indifference

if he “chooses an easier and less efficacious treatment without exercising professional judgment

or simply continues with a course of treatment that he knows is ineffective in treating the inmate's



1
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                     3
condition.” Arnett v. Webster, 658 F.3d 742, 754 (7th Cir. 2011) (citations and quotations

omitted). Here, Plaintiff has pled that Siddiqui and Zimmerman continued to try and treat

Plaintiff’s pain medically after acknowledging that surgery was required. As such, he has

adequately stated a claim for deliberate indifference to a medical need against them.

       Plaintiff has also adequately stated a claim against Wexford.           Normally, a private

corporation is shielded from vicarious liability under § 1983. However, Wexford is presumed to

act under color of state law, and is thus treated as though it were a municipal entity. Jackson v.

Ill. Medi–Car, Inc., 300 F.3d 760, 766 n.6 (7th Cir. 2002). To state a claim against a municipality,

a plaintiff must demonstrate that the wrongdoers acted pursuant to an unconstitutional policy or

custom, Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 664 (7th Cir. 2016); Shields v. Ill

Dep’t of Corr., 746 F.3d 782, 790 (7th Cir. 2014); Perez v. Fenoglio, 792 F.3d 768, 780 & n. 5

(7th Cir. 2015), and that the policy was the moving force behind the constitutional violation. Gable

v. City of Chicago, 296 F.3d 531, 537 (7th Cir. 2002) (quoting Monell v. Dep't of Social Servs.,

436 U.S. 658, 691 (1978)). A policy claim can include implicit policies or gaps in explicit policies.

Daniel v. Cook County, 833 F.3d 728 (7th Cir. 2016). Plaintiff alleges that the delays in effective

treatment were part of a widespread policy or practice to help meet Wexford’s cost-cutting goals.

Drawing all reasonable inferences in Plaintiff’s favor, this is adequate to state a claim that the

delay in effective treatments were part of a Wexford policy or custom.

                              Motion for Appointment of Counsel

       Plaintiff has also filed a motion for appointment of counsel (Doc. 3). There is no

constitutional or statutory right to appointment of counsel in federal civil cases. Romanelli v.

Suliene, 615 F.3d 847, 851 (7th Cir. 2010). Federal District Courts have discretion under 28 U.S.C.

§ 1915(e)(1) to request counsel to assist pro se litigants. Id. When presented with a request to



                                                 4
appoint counsel, the Court must consider: “(1) has the indigent plaintiff made a reasonable attempt

to obtain counsel or been effectively precluded from doing so; and if so, (2) given the difficulty of

the case, does the plaintiff appear competent to litigate it himself [.]” Pruitt v. Mote, 503 F.3d 647,

654 (7th Cir. 2007).

        With regard to the first step of the inquiry, Plaintiff states he has sent letters seeking

representation to at least five firms and has not received any responses. (Doc. 3, p. 1). He has

therefore met the first step of the test.

        Concerning the second step of the inquiry, “the difficulty of the case is considered against

the plaintiff’s litigation capabilities, and those capabilities are examined in light of the challenges

specific to the case at hand.” Pruitt, 503 F. 3d at 655. In this case, Plaintiff’s claims do not appear

to be that factually complex—he was in significant pain for a condition which eventually was

deemed to require surgery, and there was a delay in treatment. Although this may require a medical

witness later in the case, the facts and claim are not outside Plaintiff’s abilities to articulate at this

stage. From a legal standpoint, the litigation of any constitutional claim falls in the complex range.

Even so, Plaintiff’s petition adequately articulates his claims, and based on this ability, this Court

concludes that Plaintiff appears to be competent to litigate his case on his own at this time. Plaintiff

states that he suffers from an unspecified “mental health disease,” but does not allege that it impairs

his ability to reason or understand his case. Plaintiff also alleges that his condition makes it painful

to write for long periods of time, but he appears to have been able to draft his Complaint and

Motion well, and the Court will be sensitive to Plaintiff’s requests for additional time to file

responses if his condition limits his endurance. Future developments in this case may alter the

Court’s decision, but at this early stage in the litigation, Plaintiff’s motion for appointment of




                                                    5
counsel will be DENIED without prejudice. Plaintiff may choose to re-file this motion at a later

stage in the litigation.

                                            Disposition

        IT IS HEREBY ORDERED that COUNT 1 shall PROCEED against Siddiqui,

Zimmerman and Wexford.

        Plaintiff’s Motion for Appointment of Counsel (Doc. 3) is DENIED.

        The Clerk of Court shall prepare for Defendants Siddiqui, Zimmerman and Wexford.: (1)

Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to the defendants’ place of employment as identified

by Plaintiff. If a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to

the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps

to effect formal service on that defendant, and the Court will require that defendant to pay the full

costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

        If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant




                                                 6
to Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       IT IS FURTHER ORDERED that this entire matter be REFERRED to a United States

Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. §

636(c), should all the parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 9/24/2019


                                                       s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge


                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60



                                                  7
days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 8
